FILED
                            NOT FOR PUBLICATION                             AUG 11 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DOUGLAS L. PRESTIDGE,                            No. 14-16740

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00412-DLR

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Douglas L. Prestidge appeals pro se from the district court’s judgment

dismissing his civil action alleging negligence, medical malpractice, and other

various claims in connection with medical care provided by the Department of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Prestidge’s request for oral argument set forth in his opening brief.
Veterans Affairs. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal based on res judicata. Cabrera v. City of

Huntington Park, 159 F.3d 374, 381 (9th Cir. 1998). We affirm.

      The district court properly dismissed the action because Prestidge’s claims

were raised, or could have been raised, in a prior federal action between the parties

that resulted in a final judgment on the merits. See id. (elements of res judicata);

Stewart v. U.S. Bancorp, 297 F.3d 953, 956-57 (9th Cir. 2002) (the doctrine of res

judicata bars subsequent litigation both of claims that were raised and those that

could have been raised in the prior action).

      We reject Prestidge’s contention that the district court erred by decision to

consolidate the cases. See Fed. R. Civ. P. 42(a); Burchinal v. Cent. Wash. Bank (In

re Adams Apple, Inc.), 829 F.2d 1484, 1487 (9th Cir. 1987) (“[C]onsolidation is

within the broad discretion of the district court.”).

      We reject Prestidge’s contention that the district court erred by not granting

his request for oral argument, as the district court was not required to do so under

the local rules and, in any event, there is no showing of prejudice. See Houston v.

Bryan, 725 F.2d 516, 518 (9th Cir. 1984).

      We do not consider arguments not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.


                                            2                                   14-16740
2009) (per curiam).

      We grant Prestidge’s motion to accept his late-filed reply brief.

      AFFIRMED.




                                          3                               14-16740